            Case 1:21-cr-00204-BAH Document 36 Filed 04/28/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                        )(
                                                 )(     Criminal No. 21-204-01 (BAH)
                       v.                        )(     Chief Judge Howell
                                                 )(     Status: May 14, 2021
           MATTHEW BLEDSOE                       )(


     MOTION TO TEMPORARILY MODIFY TRAVEL RESTRICTION
              TO PERMIT SPECIAL WORK TRAVEL
       AND POINTS AND AUTHORITY IN SUPPORT THEREOF

       COMES NOW the defendant, Matthew Bledsoe, by and through undersigned counsel,
and respectfully moves this Honorable Court to temporarily modify his travel restriction in this
case to permit him to travel for work purposes to: 1) Willard, Missouri on May 6, 2021, 2)
Frisco, Texas on June 9 and June 10, 2021, and 3) Naples, Florida for three days at the end of
May 2021. In support of this motion, Mr. Bledsoe would show:
       1.       As has been discussed at earlier hearings and verified by the Pretrial Services
Agency (PSA), Mr. Bledsoe owns a moving company in Memphis, Tennessee. Most of Mr.
Bledsoe’s business is for moves that occur within the Memphis area. However, on occasion, Mr.

Bledsoe does do moves that are outside the area.
       2.       Currently, as a condition of his release in this case, Mr. Bledsoe is only permitted
to travel within a 150-mile radius of Memphis, Tennessee without prior approval from the Court.
Mr. Bledsoe is also on GPS location monitoring.
       3.       Mr. Bledsoe currently has three jobs scheduled for moves that are outside of a
150-mile radius of Memphis, Tennessee in the next seven weeks. These three jobs are as
follows:




                                                  1
            Case 1:21-cr-00204-BAH Document 36 Filed 04/28/21 Page 2 of 3




                a.     May 6. Mr. Bledsoe will be moving a household from the Memphis area
                       to Willard, Missouri (near Springfield, Missouri). He plans to leave the
                       Memphis area early in the morning on May 6, complete the move, and
                       return to Memphis area late in the evening that same day.

                b.     June 9-June 10. Mr. Bledsoe will be moving a household from the
                       Memphis area to Frisco, Texas (near Dallas). He plans to leave the
                       Memphis area early in the morning on June 9. He will complete the move
                       on June 9 and June 10. He will spend the night of June 9 in the Frisco
                       area. He will return to the Memphis area late in the evening of June 10.

                c.     End of May. Mr. Bledsoe will be moving a household from the Memphis
                       area to Naples, Florida. The exact dates of the move have not been
                       finalized. Given the distance of the move, completing the move, including
                       travel time, will take three days and entail spending two nights away from
                       home. Mr. Bledsoe will notify PSA of the exact three days he will be out
                       of the Memphis area for this move prior to any travel.

       4.       On April 26, 2021, undersigned counsel sent an e-mail to Assistant United States

Attorney Jamie Carter seeking the government’s position on this motion. The e-mail explained

the substance and details of the motion and had a draft of the motion attached. As of the filing of

this motion, counsel has not heard back from Ms. Carter regarding the government’s position on

the motion.

       5.       Conditions of release can be modified by a judicial officer at any time. 18 U.S.C.

§ 3142(c)(3).




                                                 2
          Case 1:21-cr-00204-BAH Document 36 Filed 04/28/21 Page 3 of 3




       WHEREFORE, the defendant, Matthew Bledsoe, moves this Honorable Court to

temporarily modify his travel restriction in this case to permit him to travel for work purposes to:

1) Willard, Missouri on May 6, 2021, 2) Frisco, Texas on June 9 and June 10, 2021, and 3)

Naples, Florida for three days at the end of May 2021.



                                                      Respectfully submitted,

                                                      ____/s/____________
                                                      Jerry Ray Smith, Jr.
                                                      D.C. Bar No. 448699
                                                      Counsel for Matthew Bledsoe
                                                      717 D Street, N.W.
                                                      Suite 310
                                                      Washington, DC 20004
                                                      E-mail: jerryraysmith@verizon.net
                                                      Phone: (202) 347-6101




                                                 3
